Citation Nr: 1629821	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to April 1975 in the U.S. Army and additional unverified service in the U.S. Army Reserves from April 1975 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claim of service connection for a left knee disability.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in April 2010 and requested a Travel Board hearing which was held at the RO in September 2011 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

In January 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In September 2014, the Board again remanded this matter to the AOJ for additional development.  It has now been returned to the Board for further appellate review.

The Board notes that in the May 2016 Informal Hearing Presentation from the Veteran's representative, the issue of secondary service connection regarding a relationship of the Veteran's left knee disability to his service-connected right knee was raised.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, the Board has added the theory of secondary service connection to the inquiry at hand and the caption on the title page has been amended to reflect this finding.

Additionally, the Board finds that it is necessary to bifurcate the Veteran's claim based upon his various theories of service connection, as shall be discussed in the ensuing decision and remand below.  See Locklear v. Shinseki, 24 Vet. App. 311   (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits
Management System (VBMS) paperless claims, processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left knee disability as secondary to the service-connected right knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record evidence shows that the Veteran does not experience any left knee disability which could be attributed to active service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service nor may arthritis of the left knee be presumed to have been incurred in service.  38 U.S.C.A. § 101(26), 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in November 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the November 2007 VCAA notice letter; as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a left knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran, under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial, unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the November 2007 VCAA notice was issued prior to the currently appealed rating decision issued in December 2008; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate, disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have, been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim, that was lacking to substantiate the claim for benefits.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In November 2007, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir.1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  There is no record of a response from the Veteran's U.S. Army Reserves (USAR) unit to a request dated in March 2008 from VA for the Veteran's complete USAR service treatment records and service personnel records.  Certain portions of the Veteran's service treatment records and service personnel records have been associated with his claims file during the pendency of this appeal.  The RO formally concluded in July 2008 that the Veteran's complete service treatment records and service personnel records, including from his USAR service, were not available for review and it was reasonably certain that they did not exist and further attempts to obtain them would be futile.  The Board agrees. In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A § 1112, 1113; 38 C.F.R §§ 3.307, 3.309(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic condition during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C .F .R. § 3.309(a).  With the exception of arthritis, a left knee disability otherwise is not considered a chronic disability.  Thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection, claims is inapplicable to this claim except as it includes a claim of service connection for left knee arthritis.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service Connection

The Veteran claims he is entitled to service connection for a left knee disability, which he asserts began as a result of an in-service injury.

The Veteran's April 1974 enlistment examination is absent any complaints or notes of knee pain or treatments.

A July 22, 1997 outpatient service treatment record shows that the Veteran sought treatment for a left knee injury that occurred, while in the line of duty, on July 15, 1997.  Specifically, the Veteran stated that he hit his knee against the door of his vehicle while loading equipment.  The Veteran was treated for a contusion of the left knee with effusion.  The physician noted that the resulting disability was temporary.

Social Security Administration (SSA) records dated September 1997, March 1996, and November 2004 show that the Veteran sought treatment for left knee pain.  Specifically, that the Veteran received treatment for subpatellar bursitis on his left knee.

During the September 2011 Travel Board hearing, the Veteran testified that he injured his left knee on June 22, 1997, when a door hit his knee.

In February 2012, the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's right and left knee disabilities.  The examiner reviewed x-rays and concluded that the Veteran did not have degenerative arthritis.  Although the Veteran was diagnosed with arthralgia in both knees, the examiner did not provide an opinion as to the etiology of the Veteran's left knee condition.

VA treatment records dated March 2013 to November 2014 reveal that the Veteran routinely sought treatment for left knee pain.  A March 2014 x-ray revealed bilateral knee tricompartmental degenerative change.  Pain treatments included corticosteroid injections and a viscosupplementation procedure.

In January 2015, the Veteran was afforded another VA examination to determine the nature and etiology of his left knee disability.  The examiner stated that the March 2014 x-ray showed degenerative joint disease in both knees.  After reviewing the Veteran's service and subsequent medical treatment records, the examiner concluded that the Veteran's left knee disability is less likely than not caused by service, to include the Veteran's July 1997 injury.  In supporting his opinion, the examiner noted that the Veteran's injury occurred nearly 17 years ago, and the Veteran had only recently followed up on his left knee pain.  In addition, the examiner found that the Veteran's occupation as a mechanic, coupled with the aging process and the Veteran's weight, was more likely to have had an effect on the Veteran's degenerative joint disease.

As an initial matter, the Board notes that the Veteran has a post-service diagnosis of degenerative joint disease (arthritis) in his left knee.  See March 2014 VAMC Jackson Radiology Report; January 2015 VA Examination.  Therefore, the Board finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board finds that the Veteran's service treatment records reveal a left knee injury, occurring in the line of duty, in July 1997.  Thus, the Board finds that the evidence demonstrates an in-service injury, meeting the second requirement for the establishment of service connection.  See Shedden, supra.

Regarding the third element for the establishment of service connection, nexus, the Board finds that it has not been satisfied in this case.  In this regard, there are no probative medical opinions of record indicating that the Veteran's left knee disability is causally or etiologically due to service. To the contrary, the VA physician who examined the Veteran in January 2015 found no relationship between the 1997 injury and a current left knee disability.  Rather, the examiner found that the Veteran's occupation as a mechanic, coupled with the aging process and the Veteran's weight, was more likely to have had an effect on the Veteran's degenerative joint disease

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7 104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38. U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The Board has considered the Veteran's assertions that his left knee disability is due to service.  Specifically, the Veteran has stated that he injured his left knee during basic training, a motor vehicle accident in 1997, and the documented incident involving the door of a vehicle in 1997.  In addition, the Veteran has reported symptoms of a left knee disability since service.  However, while the Veteran is competent to report on the symptoms of his disability, he has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of those symptoms.  Thus, the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current disability and his time in service, so as to warrant a grant of service connection in this instance.  Nor are his lay assertions sufficient to relate his current disability to the symptomatology experienced shortly after service.  In this regard, a diagnosis of arthritis requires the administration and interpretation of specialized medical testing, including medical imaging.  These tests were administered and rendered a negative diagnosis in February 2012, and a positive diagnosis in March 2014, many years post-service.  In addition, assessing the etiology of arthritis requires highly specialized knowledge that the Veteran does not possess.  In short, medical expertise is necessary to determine what disease process or event is responsible for causing the Veteran's left knee disability.

In sum, there is no competent medical evidence relating the Veteran's left knee disability to service.  As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability under the theory of direct service connection must be denied.



ORDER

Entitlement to service connection for a left knee disability based upon the theory of direct service connection is denied.



REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

The Board notes that in the May 2016 Informal Hearing Presentation from the Veteran's representative, the issue of secondary service connection regarding a relationship of the Veteran's left knee disability to his service-connected right knee was raised.  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015). Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310  (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i)  (2015).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran has been shown to have a left knee disability and he has related his disability to his right knee disabilities, which are service-connected.  However, there is no medical evidence addressing whether the Veteran's left knee disability is related to his service-connected right knee disabilities.  Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, after obtaining any outstanding records identified, the RO should schedule the Veteran for a VA examination with an appropriate specialist. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to address the following: 

a. Is the Veteran's left knee disability caused or aggravated by the Veteran's service-connected right knee disabilities?

b. If the examiner finds that the left knee disability was aggravated by the Veteran's service-connected right knee disabilities, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

Such opinion should include citation to any relevant medical authority and examples from the Veteran's medical history in support. The examiner should also consider any lay statements of record from the Veteran.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


